Citation Nr: 1118069	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his VA Form 9, received in July 2009, the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ) of the Board.  The Board hearing was scheduled for March 2011 and the Veteran was notified of such in a February 2011 letter, but he failed to appear and did not provide a good cause for his failure to appear.  As there are no other hearing requests of record, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that his current bilateral hearing loss and tinnitus had their onset in service or are etiologically linked to his service.  He indicates that he was in an armored division and spent many hours around tanks and he believes that his in-service noise exposure or acoustic trauma caused his alleged current bilateral hearing loss and tinnitus.

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced tinnitus since service.  In addition, based on the evidence submitted, including his statements about his service in an armored division, the Board finds the Veteran to be credible with respect to his assertions.

Unfortunately, the Veteran's service treatment records are unavailable.  A January 2009 response to VA's request for the Veteran's service treatment records indicate that they were fire related and no records were available.  The Veteran was advised that this might be the case in a previous December 2008 letter.  The Board recognizes that in such cases there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, supra.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has bilateral hearing loss and tinnitus, and, if so, to obtain a medical opinion regarding the etiology of any bilateral hearing loss and/or tinnitus, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA audiological examination to determine the current nature and etiology of any bilateral hearing loss and tinnitus found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current bilateral hearing loss and tinnitus, if found to be present, are at least as likely as not caused by or had their onset during service or are a result of any in-service noise exposure.  The Veteran's history of in-service noise exposure, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated and a rationale provided for such medical conclusion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.


2.  Thereafter, the RO should readjudicate the Veteran's claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



